Case 1:13-cr-00242-DLC Document 1080 Filed 12/10/19 Page 1 of1

MAHER & PITTELL, LLP
ATTORNEYS AT LAW
Reply To: Long Island Office
42-40 Bell Bivd, Suite 302 14 Bond St, Suite 389
Bayside, New York 11361 Great Neck, New York. 11021
Tel (516) 829-2299 Tel (516) 829-2299
Jp@jpittell. com Jp@jpittell.com

December 10, 2019

 

Hon. Denise L. Cote
U.S. District Court
500 Pearl St

NY, NY 10001

Re: Re: US vy. Alfie, et al 13 cr 242 {Jason Lewis}
Violation of Supervised Release (““VOSR”)

 

Dear Judge Cote:
I am counsel for Jason Lewis, the defendant in the above referenced matter.

Please accept this letter as a status report and a request for an adjournment of Mr, Lewis’
above referenced VOSR which is currently scheduled for a conference on December 13, 2019.

This basis for the VOSR is a criminal case pending in New York County Supreme Court (the
“New York Case”). Previously, the parties have indicated they agree it makes sense to hold the
VOSR in abeyance pending disposition of the New York case.

The New York Case is next scheduled for December 18, 2019. Mr. Lewis has been screened
for admission into a drug court/diversion program. He is awaiting a decision which may be issued
during the December 18" court appearance.

In light of the foregoing, I respectfully request the December 13" conference be adjourned,
for approximately sixty days, to February 14, 2020 at 11 a.m. It is my understanding this date is
available on the Court’s calender.

I have conferred with the Government and Probation. Both consent to this request.
Wherefore, I respectfully request the conference be adjourned to February 14, 2020 at 11 a.m.

Respectfully submitted,
/sf ,
Jeffrey Pittell 6. %, £ ;
cc: Jared Lenow, AUSA Lesnee se Ly

Margaret Carroil, USPO
(319-15
é

 
